Case 1:16-bk-12076   Doc 106    Filed 06/04/20 Entered 06/04/20 14:18:09   Desc Main
                               Document      Page 1 of 7
Case 1:16-bk-12076   Doc 106    Filed 06/04/20 Entered 06/04/20 14:18:09   Desc Main
                               Document      Page 2 of 7
        Case 1:16-bk-12076                Doc 106         Filed 06/04/20 Entered 06/04/20 14:18:09                               Desc Main
                                                         Document        Page 3 of 7
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: June 03, 2020

     ANN M BRINKLEY                                                                                            Loan:
     539 NORWAY AVE                                                                          Property Address:
     CINCINNATI OH 45229                                                                     539 NORWAY AVENUE
                                                                                             CINCINNATI, OH 45229



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Dec 2019 to June 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jul 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 862.64                  862.64                   Due Date:                                       Jun 01, 2020
 Escrow Payment:                           238.13                  220.24                   Escrow Balance:                                    1,222.34
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          238.13
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    904.28
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $556.19
 Total Payment:                            $1,100.77                  $1,082.88



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00           0.00
     Dec 2019                          249.64                                  *   Escrow Only Payment               0.00         249.64
     Dec 2019                          234.26                                  *                                     0.00         483.90
     Dec 2019                          234.26                                  *                                     0.00         718.16
     Dec 2019                                                          22.17   *   Mortgage Insurance                0.00         695.99
     Jan 2020                          234.26                                  *                                     0.00         930.25
     Jan 2020                                                        904.28    *   County Tax                        0.00          25.97
     Jan 2020                                                         22.17    *   Mortgage Insurance                0.00           3.80
     Feb 2020                          234.26                                  *                                     0.00         238.06
     Feb 2020                          427.96                                  *                                     0.00         666.02
     Feb 2020                                                          22.17   *   Mortgage Insurance                0.00         643.85
     Mar 2020                          234.26                                  *                                     0.00         878.11
     Mar 2020                                                          22.17   *   Mortgage Insurance                0.00         855.94
     Apr 2020                          234.26                                  *                                     0.00       1,090.20
     Apr 2020                                                          22.17   *   Mortgage Insurance                0.00       1,068.03
     May 2020                          234.26                                  *                                     0.00       1,302.29
     May 2020                                                          22.17   *   Mortgage Insurance                0.00       1,280.12
     Jun 2020                                                          57.78   *   Mortgage Insurance                0.00       1,222.34
                                                                                   Anticipated Transactions          0.00       1,222.34
     Jun 2020                      238.13                            904.28        County Tax                                     556.19
                          $0.00 $2,555.55               $0.00     $1,999.36

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                           Page 1
   Case
Last        1:16-bk-12076
     year, we                       Doc 106
                 anticipated that payments        Filed
                                           from your     06/04/20
                                                     account           Entered
                                                             would be made during06/04/20     14:18:09
                                                                                  this period equaling 0.00. Desc
                                                                                                             Under Main
                                                Document          Page  4  of 7
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                  Page 2
    Case 1:16-bk-12076                Doc 106        Filed  06/04/20
                                                      SN Servicing         Entered 06/04/20 14:18:09
                                                                     Corporation                Final                     Desc Main
                                                    Document          Page   5 of 7
                                                     For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: June 03, 2020

 ANN M BRINKLEY                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               556.19          607.49
Jul 2020               215.96                                                                           772.15          823.45
Aug 2020               215.96                                                                           988.11        1,039.41
Sep 2020               215.96           783.00           Homeowners Policy                              421.07          472.37
Oct 2020               215.96                                                                           637.03          688.33
Nov 2020               215.96                                                                           852.99          904.29
Dec 2020               215.96                                                                         1,068.95        1,120.25
Jan 2021               215.96           904.28           County Tax                                     380.63          431.93
Feb 2021               215.96                                                                           596.59          647.89
Mar 2021               215.96                                                                           812.55          863.85
Apr 2021               215.96                                                                         1,028.51        1,079.81
May 2021               215.96                                                                         1,244.47        1,295.77
Jun 2021               215.96          904.28            County Tax                                     556.15          607.45
                    $2,591.52       $2,591.56

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 431.93. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 431.93 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 556.19. Your starting
balance (escrow balance required) according to this analysis should be $607.49. This means you have a shortage of 51.30.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 2,591.56. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
       Case 1:16-bk-12076             Doc 106       Filed 06/04/20    Entered 06/04/20 14:18:09 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                 Document monthly
                                                                 Page    6 of will
                                                                     payment  7 be $1,078.60 (calculated by subtracting the
    Unadjusted Escrow Payment                      215.96
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 4.28
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $220.24
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 1:16-bk-12076        Doc 106     Filed 06/04/20 Entered 06/04/20 14:18:09       Desc Main
                                     Document      Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

  In Re:                                         Case No. 16-12076

  Ann M. Brinkley                                Chapter 13

  Debtor.                                        Judge Beth A. Buchanan

                                 CERTIFICATE OF SERVICE

 I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
 electronically on June 4, 2020 through the Court’s ECF System on all ECF participants
 registered in this case at the e-mail address registered with the Court

 And by ordinary U.S. Mail on June 4, 2020 addressed to:

           Ann M. Brinkley, Debtor
           539 Norway Ave.
           Cincinnati, OH 45229

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
